Citation Nr: 0335413	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-07 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
traumatic arthritis of the cervical spine with C4-6 disc 
space narrowing and C4-5 radiculopathy, to include headaches 
and limitation of motion of the neck and shoulders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to June 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  February 2001 by the Columbia, 
South Carolina, Regional Office (RO of the Department of 
Veterans Affairs (VA).


REMAND

The Board notes that the RO rated the disability at issue 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010, pertaining to 
arthritis due to trauma, and Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome.  However, service connection 
is in effect for headaches as part of the cervical spine 
disability and it does not appear from the record that 
consideration has been given in connection with the veteran's 
increased rating claim to assignment of a separate evaluation 
for headaches.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See 38 C.F.R. 4.14 (2003); see Esteban v. Brown, 6 Vet. App. 
259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  See Esteban, 6 Vet. App. at 262.

The record reveals that the veteran has been prescribed 
medication by VA physicians for headaches at least since 
1991.  (Records of VA treatment prior to 1991 were not 
available when requested by the RO.)  At a VA outpatient 
clinic in May 2000, the veteran stated that his headaches 
started in the occipital area and radiated to the left 
temple.  At a VA physical therapy consult in October 2000, 
the veteran complained of having severe headaches for the 
last 4 or 5 years.  In November 2000, the veteran submitted 
lay statements by his wife, his employer, and a friend, all 
of whom stated that the veteran was impaired by headaches.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

38 C.F.R. § 4.124a, Diagnostic Code 8100, pertaining to 
migraine, provides that: an evaluation of 50 percent is 
warranted for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability; an evaluation of 30 percent is 
warranted for migraine with characteristic prostrating 
attacks occurring on an average once a month over last 
several months; an evaluation of 10 percent is warranted for 
migraine with characteristic prostrating attacks averaging 
one in 2 months over last several months; and a non-
compensable evaluation is warranted with less frequent 
attacks.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

Under the facts and circumstances of this case, the Board 
finds that the duty to assist the veteran in the development 
of facts pertinent to his claim requires that he be afforded 
the opportunity to undergo an examination at which the 
frequency and severity of his service connected headaches may 
be evaluated, and this case will be remanded for that 
purpose.




Accordingly, this case is REMANDED for the following:

Arrangements should be made for the veteran to undergo 
an examination by a physician with training and 
expertise in the evaluation of spinal and headache 
disorders.  It is imperative that the examiner review a 
copy of this REMAND and the pertinent medical records 
and lay statements in the claims file.  Based on any 
history provided by the veteran which is deemed to be 
reliable and on a clinical examination and on 
diagnostic studies, if indicated, the examiner should 
determine the frequency and severity of the veteran's 
headaches since November 2000 to the extent possible.  
The report of the examination should address the 
reliability of the history provided by the veteran and 
whether it is more likely (greater than a 50 percent 
probability), less likely (less than a 50 percent 
probability) or at least as likely as not (a 50 percent 
probability) that the veteran's headaches since 
November 2000 have been prostrating.  In the event that 
the examiner finds that the veteran has been having 
prostrating headache attacks, he or she should comment 
on the frequency of such attacks.

Following completion of these actions, the evidence should be 
reviewed and a determination should be made as to whether the 
veteran's claim may now be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case (SSOC) and an opportunity to respond thereto.  The SSOC 
should notify the veteran of any information, and any medical 
or lay evidence not previously provided to VA, which is 
necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to assist the veteran.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




